PER CURIAM.
Appellant was convicted on two counts of an indictment charging violations of the Internal Revenue Code. He is here claiming reversible error in respect to the admission of evidence as to which no objection was made and no exception taken. The record standing thus, unless it is made to appear that the admission was an error of such magnitude as to deprive him of substantial justice, appellant may not now complain of it. It is quite clear that it was not and that the judgment should be
Affirmed.